COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-486-CR
  
  
PEYTON 
ALICIA KNIGHT                                                        APPELLANT
   
V.
  
THE STATE OF 
TEXAS                                                                  STATE
----------
FROM 
THE 16TH DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
March 16, 2005, we abated this appeal and remanded the cause to the trial court 
to determine whether appellant Peyton Alicia Knight desired to prosecute her 
appeal.  The supplemental reporter’s record from the abatement hearing 
was filed in this court on April 18, 2005.
        At 
the abatement hearing, Knight told the trial court that she did not wish to 
proceed with her appeal.  A motion to dismiss the appeal was filed in this 
court on April 15, 2005.  The motion complies with rule 42.2(a) of the 
rules of appellate procedure.  Tex. 
R. App. P. 42.2(a).  
Accordingly, we dismiss this appeal.  See id.
   
                                                                PER 
CURIAM
  
  
 
PANEL 
D:   CAYCE, C.J.; LIVINGSTON, and DAUPHINOT, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
May 5, 2005

 
NOTES
 
1.  See Tex. R. 
App. P. 47.4.